Per Curiam.
In this case it appears that the court ordered the restitution of a sum improperly allowed as costs and that on applying to Mr. Smith, to whom the costs were paid, he frequently promised to make restitution, but failed to do so. The order does not in terms impose that obligation upon him. It requires Mrs. Schulting to make restitution and her only.
This application may be regarded as in the nature of an original application in reference to a sum to be restored and the attorney required to make restitution, unless the same be paid by Mrs. Schulting within twenty days, or unless he files an affidavit stating that the sum allowed as costs and which is directed to be restored has in fact been paid over to the defendant Mrs. Schulting.
Ordered accordingly.